DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach the “a planar signal transformer and a planar power transformer being: (i) being disposed side by side across a length of the insulative layer” and “a first signal element of the two signal elements is embedded in a first layer of a multi-layer printed circuit board, the first layer being disposed horizontally on the primary side of the insulative layer, and a second signal element of the two signal elements is embedded in a second layer of the multi-layer printed circuit board, the second layer being disposed horizontally on the secondary side of the insulative layer; and wherein a first power coupling element of the two power coupling elements is embedded in the first layer, and a second power coupling element of the two power coupling elements is embedded in the second layer” as amended claim 1. Applicant asserts that the coils 461,452 and 462 and 453 of the signal transformer and power transformer in Fouquet are oriented in a vertical relation to each other. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. As seen in FIGURE 20, Fouquet teaches transformers 318 and 328 are disposed side by side. This arrangement meets “a planar signal transformer and a planar power transformer both being” (i) disposed side by side across a length on the insulative layer” as claimed. The transformers 318 and 328 arrangement in Fouquet is similar to the signal transformer and power transformer as shown in FIG. 2 of the present invention, as seen below. 


    PNG
    media_image1.png
    271
    1117
    media_image1.png
    Greyscale


	In Fouquet, planar spiral coils 252 and 461 of transformers 318 and 328 are connected vertically through vias 483 and or 481 on insulative layer 451; however, each individual planar spiral coils 252 and 461 are disposed horizontally, as seen in FIGURE 20. This each individual planar coils disposed horizontally reads on the claimed “the first signal element embedded in the first layer…disposed horizontally” as argued. Furthermore, the claim does not require the claimed “element” has to be one layer, and it does not preclude having multiple layers. Each horizontally disposed spiral coils 252 and or 461 in Fouquet is equivalent to the primary side element 131 of planar signal transformer and primary side element 151 of planar power transformer in FIG. 1 of the present invention. Similarly, each individual planar spiral coils 253 and 462 of Fouquet is equivalent to secondary side 133 of planar signal transformer and secondary side 153 of planar power transformer in FIG. 1 of the present invention. 
	In addition, the amended claim 1 does not require that the elements (or coils) of the primary side and the secondary side are disposed horizontally nor does it preclude the elements (or coils) be stacked vertically. The claim only requires the “first layer” and “second layer” being disposed horizontally. Layers 492, 456, 455, and 491 are individually disposed horizontally. It’s also reasonable to interpret that layers 492 and 456 collectively as the claimed “first layer being disposed horizontally” or “second layer disposed horizontally” and layers 455 and 491 collectively as the other of the claimed “first layer” of “second layer” as amended.
Therefore, Fouquet still teaches “a planar signal transformer and a planar power transformer being: (i) being disposed side by side across a length of the insulative layer” and “a first signal element of the two signal elements is embedded in a first layer of a multi-layer printed circuit board, the first layer being disposed horizontally on the primary side of the insulative layer, and a second signal element of the two signal elements is embedded in a second layer of the multi-layer printed circuit board, the second layer being disposed horizontally on the secondary side of the insulative layer; and wherein a first power coupling element of the two power coupling elements is embedded in the first layer, and a second power coupling element of the two power coupling elements is embedded in the second layer” as amended claim 1.


    PNG
    media_image2.png
    255
    1368
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2, 4-5, 7, 9, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the originally filed specification does not include 
“wherein a first signal element of the two signal elements is embedded in a first layer of a multi-layer printed circuit board, the first layer being disposed horizontally on the primary side of the insulative layer, and a second signal element of the two signal elements is embedded in a second layer of the multi-layer printed circuit board, the second layer being disposed horizontally on the secondary side of the insulative layer; and 
wherein a first power coupling element of the two power coupling elements is embedded in the first layer, and a second power coupling element of the two power coupling elements is embedded in the second layer” as amended claim 1.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, 4-5, 7, 9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by ““wherein a first signal element of the two signal elements is embedded in a first layer of a multi-layer printed circuit board, the first layer being disposed horizontally on the primary side of the insulative layer, and a second signal element of the two signal elements is embedded in a second layer of the multi-layer printed circuit board, the second layer being disposed horizontally on the secondary side of the insulative layer; and 
wherein a first power coupling element of the two power coupling elements is embedded in the first layer, and a second power coupling element of the two power coupling elements is embedded in the second layer” as amended claim 1. Specifically, it’s not clear how the elements are “embedded” in the first layer and the second layer. For examination purpose, the “first layer” and “second layer” are being a material made of an insulative material. 



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, 4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama (U.S. PG. Pub. No. 2012/0020419 A1) in view of Fouquet et al. (U.S. PG. Pub. No. 2008/0278275 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Kaeriyama teaches an integrated system (Fig. 21) for signal and power transmission with galvanic isolation, comprising:
an insulative layer (insulative layer between L1 and L2, Fig. 6 for illustration purpose only) having a primary side (L1 side) and a secondary side (L2 side); and
a planar signal transformer (e.g. transformer formed by elements L12 and L11, or elements L22 and L21, Fig. 11 for illustration purpose only) and a planar power transformer both being (i) (e.g. the other of transformer formed by elements L12 and L11, or elements L22 and L21, Fig. 11 for illustration purpose only) disposed side by side across a length on the insulative layer; and (ii) configured to isolate a control signal source (control source from CONTROL CIRCUIT) and a power source (power source from CONTROL CIRCUIT) from a gate driver Drv;
wherein the planar signal transformer comprises two signal coupling elements (elements L12 and L11, or elements L22 and L21) that are disposed on the primary side and the secondary side of the insulative layer respectively, to transmit signal between the primary side and the secondary side of the insulative layer, and the planar power transformer comprises two power coupling elements (the other of elements L12 and L11, or elements L22 and L21) that are disposed on the primary side and the secondary side of the insulative layer respectively, side by side of the two signal coupling elements, to transmit power between the primary side and the secondary side of the insulative layer (paras. [0069], [0083], [0086], [0091], and [0099]). Kaeriyama does not expressly teach
wherein a first signal element of the two signal elements is embedded in a first layer of a multi-layer printed circuit board, the first layer being disposed horizontally on the primary side of the insulative layer, and a second signal element of the two signal elements is embedded in a second layer of the multi-layer printed circuit board, the second layer being disposed horizontally on the secondary side of the insulative layer; and
wherein a first power coupling element of the two power coupling elements is embedded in the first layer, and a second power coupling element of the two power coupling elements is embedded in the second layer.
Best understood in view of 35 USC 112(b) rejection, Fouquet et al., hereinafter referred to as “Fouquet,” teaches an integrated system (FIG. 8) for signal and power transmission with galvanic isolation (FIGURES 20-25),
wherein a first signal element (452 and or 461, or 453 and or 462 of transformer 318 or 328) of the two signal elements (452 and or 461, and 453 and or 462) is embedded in a first layer 455 and or 491, or 456 and or 492 of a multi-layer printed circuit board (para. [0037]), the first layer being disposed horizontally on the primary side (upper or lower side) of the insulative layer 451, and a second signal element (the other of 452 and or 461, or 453 and or 462) of the two signal elements is embedded in a second layer (the other of 455 and or 491, or 456 and or 492) of the multi-layer printed circuit board, the second layer being disposed horizontally on the secondary side (the other of upper or lower side) of the insulative layer; and
wherein a first power coupling element (452 and or 461, or 453 and or 462 of the other of transformer 318 or 328) of the two power coupling elements (452 and or 461, and 453 and or 462) is embedded in the first layer 455 and or 491, or 456 and or 492, and a second power coupling element (the other of 452 and or 461, or 453 and or 462) of the two power coupling elements is embedded in the second layer (paras. [0037], [0053], and [0065]-[0066]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coupling elements embedded in the multi-layer printed circuit board as taught by Fouquet to the integrated system of Kaeriyama to facilitate manufacturing since disposing coils in a multilayer printed circuit board is known or conventional (para. [0037]) and or to protect the coupling elements from foreign objects, such as dust and moisture.
With respect to claim 2, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the two signal coupling elements comprise a first primary winding and a first secondary winding which are disposed on the primary and the secondary sides of the insulative layer respectively (Kaeriyama, para. [0090], Fouquet, para. [0059]).
With respect to claim 4, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the two power coupling elements comprise a second primary winding and a second secondary winding which are disposed on the primary and the secondary sides of the insulative layer respectively (Kaeriyama, para. [0090], Fouquet, para. [0059]).
With respect to claim 7, Kaeriyama teaches the integrated system of claim 1. Chen does not expressly teach two electromagnetic shielding plates which are disposed on the primary and the secondary sides of the insulative layer respectively, to cover the planar signal transformer.
Fouquet et al., hereinafter referred to as “Fouquet,” teaches an integrated system (FIG. 8) for signal and power transmission with galvanic isolation (FIGURE 20-25) comprising two electromagnetic shielding plates 504 and 505 (see FIGURE 26 for illustration) which are disposed on the primary and the secondary sides of the insulative layer respectively, to cover the planar signal transformer (para. [0070]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding plates as taught by Fouquet to the integrated system of Chen provide the required electromagnetic shielding (para. [0070]).
With respect to claim 11, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the at least one layer of the multi-layer printed circuit board is discontinuous (Kaeriyama, para. [0066]).
With respect to claim 12, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the insulative layer is also embedded in one layer of the multi-layer PCB (Fouquet, para. [0065]).

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama in view of Fouquet, as applied to claim 1 above, and further in view of Scholz (U.S. PG. Pub. No. 2014/0375411 A1).
With respect to claim 5, Kaeriyama in view of Fouquet teaches the integrated system of claim 1, wherein the planar power transformer further comprises two magnetic cores 404 and 405 (see FIGURES 21 for illustration) which are disposed on the primary and the secondary sides of the insulative layer respectively (Fouquet, para. [0063]). Kaeriyama in view of Fouquet does not expressly teach the magnetic cores cover the two power coupling elements.
Scholz teaches an integrated system (e.g. Figs. 5 and 6), wherein the planar power transformer further comprises two magnetic cores 4a and 4b which are disposed on the primary and the secondary sides of the insulative layer respectively to cover the two power coupling elements 1 and 2 (paras. [0058] and [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic core covering the coupling elements as taught by Scholz to the integrated system of Kaeriyama in view of Fouquet to further improve magnetic coupling between the coupling elements.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama in view of Fouquet, as applied to claim 7 above, and further in view of Worthington (U.S. PG. Pub. No. 2013/0207767 A1).
With respect to claim 9, Kaeriyama in view of Fouquet teaches the integrated system of claim 7. Kaeriyama in view of Fouquet does not expressly teach the two electromagnetic shielding plates are embedded in two different layers of the multi-layer printed circuit board.
Worthington teaches an integrated system (e.g. FIGUREs 2-2A), wherein the two electromagnetic shielding plates 28 and 30 are embedded in two different layers of the multi-layer printed circuit board 32 (para. [0034]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the shielding plates embedded in the printed circuit board as taught by Worthington to the integrated system of Kaeriyama in view of Fouquet to improve magnetic coupling between the coupling elements (para. [0034]).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837